              Case 2:17-cv-00370-RSL Document 93 Filed 11/13/18 Page 1 of 3



 1                                                                        Honorable Robert S. Lasnik

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   CHAMBER OF COMMERCE OF THE                     )
     UNITED STATES OF AMERICA,                      )
 9                                                  ) No.  17-cv-00370RSL
                                 Plaintiff,         )
10                                                  )
                  vs.                               ) NOTICE OF WITHDRAWAL OF
11                                                  ) COUNSEL FOR CITY OF SEATTLE
     THE CITY OF SEATTLE; SEATTLE                   )
12   DEPARTMENT OF FINANCE AND                      )
     ADMINISTRATIVE SERVICES; and FRED )
13   PODESTA, in his official capacity as Director, )
     Finance and Administrative Services, City of )
14   Seattle,                                       )
                                                    )
15                               Defendants.        )
                                                    )
16

17   TO:            Clerk of the above-entitled court;

18   AND TO:        All Counsel of Record:
            Please note that Josh Johnson hereby withdraws as counsel for Defendant City of Seattle in
19
     the above-captioned case. Michael K. Ryan, Gregory C. Narver and Sara O’Connor-Kriss remain as
20
     co-counsel for Defendant City of Seattle, and request that any copies of papers and pleadings be
21
     addressed to City of Seattle in this action and be served upon Michael K. Ryan, Gregory C. Narver
22
     and Sara O’Connor-Kriss at the address below or via ECF electronic service:
23



      NOTICE OF WITHDRAWAL OF                                                        PETER S. HOLMES
      COUNSEL FOR CITY OF SEATTLE (17-cv-00370) - 1                                  Seattle City Attorney
                                                                                     701 Fifth Avenue, Suite 2050
                                                                                     Seattle, WA 98104
                                                                                     (206) 684-8200
             Case 2:17-cv-00370-RSL Document 93 Filed 11/13/18 Page 2 of 3



 1
           Delivery & Mailing Address:
 2
                                Seattle City Attorney’s Office
 3                              701 Fifth Avenue, Suite 2050
                                Seattle, Washington 98104-7097
 4

 5
           DATED this 13th day of November, 2018.
 6
                                               PETER S. HOLMES
 7                                             Seattle City Attorney

 8                                       By:   /s/Michael K. Ryan
                                               WSBA #32091
 9                                             Gregory C. Narver, WSBA#18127
                                               Sara O’Connor-Kriss, WSBA#41569
10                                             Assistant City Attorneys
                                               Seattle City Attorney’s Office
11                                             701 Fifth Avenue, Suite 2050
                                               Seattle, WA 98104
12                                             Phone: (206) 684-8207 – Michael K. Ryan
                                               Phone: (206) 684-8233 – Gregory C. Naraver
13                                             Phone: (206) 615-0788 – Sara O’Connor-Kriss
                                               Fax: (206) 684-8284
14                                             E-mail: michael.ryan@seattle.gov
                                               E-mail: gregory.narver@seattle.gov
15                                             E-mail: sara.oconnor-kriss@seattle.gov

16                                             Stephen P. Berzon
                                               Stacey M. Leyton
17                                             P. Casey Pitts
                                               Altshuler Berzon LLP
18                                             177 Post Street, Suite 300
                                               San Francisco, CA 94108
19                                             Phone: (415) 421-7151
                                               Fax: (415) 362-8064
20                                             E-mail: sberzon@altber.com
                                               E-mail: sleyton@altber.com
21                                             E-mail: cpitts@altber.com

22                                             Attorneys for Defendants

23



     NOTICE OF WITHDRAWAL OF                                                    PETER S. HOLMES
     COUNSEL FOR CITY OF SEATTLE (17-cv-00370) - 2                              Seattle City Attorney
                                                                                701 Fifth Avenue, Suite 2050
                                                                                Seattle, WA 98104
                                                                                (206) 684-8200
               Case 2:17-cv-00370-RSL Document 93 Filed 11/13/18 Page 3 of 3



 1                                    CERTIFICATE OF SERVICE

 2
            I hereby certify that on this 13th day of November, 2018, I electronically filed this Notice
 3
     of Withdrawal of Counsel for City of Seattle with the Clerk of the Court using the CM/ECF
 4
     system, which will send notification of such filing to the below-listed:
 5

 6          Timothy J. O’Connell                   tim.oconnell@stoel.com
            Kathryn Comerford Todd                 ktodd@uschamber.com
 7          Michael A. Carvin                      macarvin@jonesday.com
            Steven P. Lehotsky                     slehotsky@uschamber.com
 8          Jacqueline M. Holmes                   jholmes@jonesday.com
            Christian G. Vergonis                  cvergonis@jonesday.com
 9          Warren Postman                         wpostman@uschamber.com
            Lily Fu Claffee                        lfclaffee@uschamber.com
10          Robert Stander                         rstander@jonesday.com
            Robert Maguire                         robmaguire@dwt.com
11          Douglas Ross                           douglasross@dwt.com

12

13          DATED this 13th day of November, 2018, at Seattle, Washington.

14
                                                   By:    /s/Michael K. Ryan
15                                                        Michael K. Ryan, WSBA #32091
                                                          michael.ryan@seattle.gov
16

17

18

19

20

21

22

23



      NOTICE OF WITHDRAWAL OF                                                          PETER S. HOLMES
      COUNSEL FOR CITY OF SEATTLE (17-cv-00370) - 3                                    Seattle City Attorney
                                                                                       701 Fifth Avenue, Suite 2050
                                                                                       Seattle, WA 98104
                                                                                       (206) 684-8200
